Title: Notes on Britain’s Intention to Enslave America [1774–75?]
From: Franklin, Benjamin
To: 


These notes are impossible to date. At the head of the sheet a line in another hand has been crossed out; it seems to read “Mde. D’Ardonviller,” who means nothing to us. Franklin’s reference in his notation to the “old” intention suggests that he was writing long after the comment that he cites by the Attorney General; but the reference at least determines the earliest date, May, 1774, when the Quebec Bill was introduced; we have not found Thurlow’s comment in his reported speeches on the subject. The remark by Ralph, presumably Franklin’s old friend, could mean anything; and Lord Camden’s saying is equally uninformative. Mead’s anecdote might have been some naval gossip that Samuel Mead picked up from his nephew, Commodore Gambier; or it might not. The content of these jottings, in short, is as obscure as their date.
 
[1774–75?]
Bill brought in 1733 to make King’s Instructions Laws


Lord Grenville.
The King your Legislator



Ralph’s Information
Military Net


Camden’s Saying
We shall use you ill


Mead’s Anecdote
It is propos’d to irritate them into a Rebellion and then conquer them.


Thurlow in Parliament on a Debate about the Quebec Act.
It is the Constitution that ought to have been given originally to all the Colonies; and which it would be right now to reduce them to.


 
Notation: Proofs of the old British Intention to enslave America
